Citation Nr: 0717362	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-05 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for schwannoma of left posterior chest wall 
(claimed as lump on left side of back).

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for degenerative lung disease.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant served on active duty from June to July 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, that denied compensation under the provisions of 
38 U.S.C.A. § 1151 for schwannoma of the left posterior chest 
wall (claimed as lump on left side of back), degenerative 
lung disease and prostate cancer.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant filed a claim in February 2004 for entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for lump in back, degenerative lung disease and prostate 
cancer.  

The version of 38 U.S.C.A. § 1151 that became effective 
October 1, 1997, is the applicable statute in this case.  
That law requires that the claimed additional disability be 
"caused by" VA hospital care, medical or surgical treatment, 
or examination, and further adds a "proximate cause" 
requirement that the additional disability be caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.  

In the September 2004 statement of the case, the RO set out 
the text of 38 C.F.R. § 3.358; however, that regulation 
applies to claims filed before October 1, 1997.  Due to a 
change in law, the regulatory provisions applicable to claims 
filed on or after October 1, 1997, as in the present case, 
appear at 38 C.F.R. § 3.361.  See 69 Fed. Reg. 46,426 (August 
3, 2004).  The appellant has not been provided with the 
pertinent regulations to his claim found at 38 C.F.R. 
§ 3.361.  Thus, further development is necessary. 

The Board notes that the claims folder contains medical 
records pertinent to the appellant's claims; however, there 
is also a notice that some records are available via computer 
under "CPRS."  As it is not clear that hard copies of the 
pertinent records in "CPRS" are also contained in the 
claims file, further development is necessary.  In addition, 
a request for a copy of the appellant's DD Form 214 and 
service medical records should be made.  

Further, notice to the appellant did not specifically ask 
that he provide any pertinent evidence in his possession as 
required by 38 C.F.R. § 3.159(b)(1) nor did it include any 
provision pertaining to the rating of the disability and the 
effective date of an award as required under Dingess v. 
Nicholson, 19 Vet App. 473 (2006).  On remand, corrective 
notice must be sent. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes a 
request that he submit any evidence in 
his possession that pertains to the 
claims and an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on 
appeal.

2.  Request a copy of the appellant's 
DD Form 214 and his service medical 
records.

3.  Secure hard copies of the 
appellant's medical records in the 
computer under "CPRS" from 1994 to the 
present that are not contained in the 
claims file regarding prostate cancer, 
degenerative lung disease, and a 
schwannoma of the left posterior chest 
wall and attach them to the claims 
file.

4.  Readjudicate the issues on appeal 
in light of 38 C.F.R. § 3.361.  If any 
benefit sought on appeal is not granted 
in full, issue a supplemental statement 
of the case, which should address the 
appropriate criteria for evaluating 
claims for benefits under 38 U.S.C.A. 
§ 1151 filed on or after October 1, 
1997, and should include 38 C.F.R. 
§ 3.361.  An appropriate period of time 
should be allowed for response. 
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



